Case 2:14-cr-00359-PA Document 106 Filed 10/27/20 Page 1 of 2 Page ID #:1133




                           UNITED STATES DISTRICT COURT

                          CENTRAL DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                    No. CR 14-359 PA
             Plaintiff,                      AMENDED JUDGMENT ON PETITION
                                             ALLEGING VIOLATONS OF
      v.                                     SUPERVISED RELEASE
JEREMIAH EDMOND COLINO,
             Defendant.


On September 1, 2020, Aaron Frumkin, the attorney for the government appeared, and the
defendant, Jeremiah Edmond Colino, appeared with appointed counsel Jill K. Ginstling;
and defendant admitted to the allegation one, as charged in the petition filed on August
18, 2020.

THE COURT FINDS that the defendant violated the terms and conditions of the order of
supervised release of March 14, 2016.

IT IS FURTHER ORDERED AND ADJUDGED, upon the findings of the Court, that the
defendant shall continue on supervised release under the same terms and conditions
imposed on March 14, 2016, with the following additional conditions:


      The defendant shall participate for a period of 90 days in a home detention
      program to include electronic monitoring, GPS, Alcohol Monitoring Unit or
      automated identification system and shall observe all rules of such program, as
      directed by the Probation Officer. The defendant shall maintain a residential
      telephone line without devices and/or services that may interrupt operation of the
      monitoring equipment.

      The defendant shall pay the costs of the Location Monitoring to the contract
      vendor, not to exceed the sum of $12.00 for each day of participation. The
Case 2:14-cr-00359-PA Document 106 Filed 10/27/20 Page 2 of 2 Page ID #:1134


UNITED STATES OF AMERICA v. JEREMIAH EDMOND COLINO                                  PAGE 2
CASE NO. CR 14-359 PA


       defendant shall provide payment and proof of payment as directed by the Probation
       Officer.

       The offender, as a special condition of supervision, shall participate in, and
       successfully complete, a cognitive-behavioral based life skills program, as
       approved by the Probation Officer.

Defendant is advised of his right to appeal.



DATED: October 27, 2020


                                               __________________________________
                                                           Percy Anderson
                                                  UNITED STATES DISTRICT JUDGE
Kiry K. Gray, Clerk

By: T. Jackson
        Deputy Clerk
cc: USM, BOP, USPO
